Case: 5:19-cr-00153-GFVT-MAS Doc #: 45 Filed: 05/27/20 Page: 1 of 6 - Page ID#: 264




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     LEXINGTON

  UNITED STATES OF AMERICA                    )
                                              )
        Plaintiff,                            )        Criminal No: 5:19-cr-00153-GFVT-MAS
                                              )
  V.                                          )
                                              )             MEMORANDUM OPINION
  DRAVEN GREENE,                              )                     &
                                              )                   ORDER
        Defendant.                            )



                                      ***   ***       ***   ***

        Defendant Draven Green filed a motion to suppress evidence obtained as a result of what

 he argues is an unlawful search and seizure. [R. 15.] The matter was referred to Magistrate

 Judge Matthew A. Stinnett for a hearing. Judge Stinnett held the suppression hearing on March

 3, 2020. [R. 34.] A Recommended Disposition followed. [R. 43.] Greene timely filed

 objections to Judge Stinnett’s Recommended Disposition, which the Court reviews de novo. [R.

 44.] For the following reasons, Greene’s objections are OVERRULED, and Judge Stinnett’s

 Recommended Disposition is ADOPTED.

                                                  I

        Defendant Draven Greene is charged with possession with intent to distribute 50 grams

 or more of methamphetamine and two firearm charges. [R. 1.] These charges stem from a

 vehicle search conducted by Richmond Police Department Officers James Colyer and Daniel

 Kirstein. [R. 36.] Magistrate Judge Stinnett outlined the facts in his Recommended Disposition.

 [R. 43.]
Case: 5:19-cr-00153-GFVT-MAS Doc #: 45 Filed: 05/27/20 Page: 2 of 6 - Page ID#: 265




         On July 23, 2019, Officers Colyer and Kirstein responded to a call about a stolen vehicle.

 [R. 36.] The officers were in separate cruisers. On his way to the call, Officer Colyer noticed a

 silver Pontiac G6 parked in the parking lot of a Waffle House with its headlights on at around

 2:00 a.m. Officer Kierstein recalled seeing the car as well, also with its headlights on, at around

 3:00 a.m. or 4:00 a.m.

         Hours later, at around 5:00 a.m., Officer Colyer again observed the Pontiac in what

 appeared to be the same spot, its headlights still on. Officer Colyer “decided to go ahead and get

 out with the vehicle just to make sure they were okay. Make sure the occupants in the vehicle

 were okay.” [R. 36.] Officer Colyer approached from the driver’s side door while Officer

 Kirstein approached the passenger door. The officers noted there were two occupants in the

 vehicle, later discovered to be defendant Draven Greene and Helen Smith. The officers knocked

 on the windows of the vehicle and shined their flashlights into the cab to rouse Greene and

 Smith. After a minute, Smith awoke, but Greene was still unresponsive. Officer Colyer,

 apparently concerned something was physically wrong with Greene, opened the driver’s side

 door.

         Officer Colyer was able to wake Greene by physically patting him and talking to him.

 Upon opening the car door, however, Officer Colyer says he smelled marijuana. The officers

 searched the vehicle and found methamphetamine and a firearm in the vehicle.

         To begin, Judge Stinnett noted that the parties agree as to the scope of the issue before the

 Court. [R. 43.] Green does not dispute that the officers were permitted to approach the vehicle

 under the circumstances, and the United States concedes that Officer Colyer’s action of opening

 the driver side door constituted at least a seizure, if not also a search. Id. Greene further

 concedes that the smell of marijuana permitted officers to search the vehicle. Therefore, the only



                                                   2
Case: 5:19-cr-00153-GFVT-MAS Doc #: 45 Filed: 05/27/20 Page: 3 of 6 - Page ID#: 266




 issue before the Court at the suppression hearing—and now—is whether Officer Colyer was

 permitted, under the circumstances, to open Green’s car door without a warrant. Id.

        Judge Stinnett answered in the affirmative. Judge Stinnett found that Officer Colyer’s

 conduct is covered under the community-caretaker exception to the Fourth Amendment’s

 warrant requirement. Green raises several objections, which the Court reviews de novo. See 28

 U.S.C. § 636(b)(1)(c).

                                                 II

        The Fourth Amendment of the United States Constitution protects an individual from

 unreasonable searches and seizures. Traditionally limited to “persons, houses, papers, and

 effects,” early jurisprudence surrounding the Fourth Amendment related to common-law

 trespass. United States v. Jones, 565 U.S. 400, 405 (2012). Courts have since deviated from that

 strict approach, finding a violation of the Fourth Amendment occurs if a government officer

 intrudes upon a person’s “reasonable expectation of privacy.” Katz v. United States, 389 U.S.

 347, 360 (1967).

        The community-caretaker exception to the warrant requirement contemplates that there

 will be instances where individuals interact with law enforcement unrelated to violations of

 criminal law. With respect to vehicles, specifically, the Supreme Court has recognized:

        the extent of police-citizen contact involving automobiles will be substantially
        greater than police-citizen contact in a home or office. Some such contacts will
        occur because the officer may believe the operator has violated a criminal statute,
        but many more will not be of that nature. Local police officers . . . engage in
        what, for want of a better term, may be described as community caretaking
        functions, totally divorced from the detection, investigation, or acquisition of
        evidence relating to the violation of a criminal statute.

 Cady v. Dombrowski, 413 U.S. 433, 441 (1973). As a result of their community caretaker

 obligations, law enforcement officers have “extensive, and often noncriminal contact with



                                                 3
Case: 5:19-cr-00153-GFVT-MAS Doc #: 45 Filed: 05/27/20 Page: 4 of 6 - Page ID#: 267




 automobiles that will bring local officials in ‘plain view’ of evidence, fruits, or instrumentalities

 of a crime, or contraband. Id. at 443. Whether the community-caretaker exception applies turns

 on whether the officers’ actions were reasonable under the circumstances. See id. at 439 (“The

 ultimate standard set forth in the Fourth Amendment is reasonableness.”).

                                                    A

         Except in certain cases, a search of private property without consent or a warrant is

 unreasonable under the Fourth Amendment. See Camara v. Municipal Court, 387 U.S. 523,

 528–29 (1967). Judge Stinnett relied heavily on United States v. Lewis in applying the

 community-caretaker exception in the case at bar. Speaking broadly, Green objects to Judge

 Stinnett’s reliance on Lewis. [R. 44 at 4–5.] Green argues that under Lewis, the community-

 caretaker exception to the warrant requirement only applies where law enforcement’s caretaking

 obligation is the “sole purpose” for conducing the warrantless search. Id.; see United States v.

 Lewis, 869 F.3d 460, 461 (6th Cir. 2017) (“Here, the district court found that that officers’ ‘sole

 purpose was to find Lakes a safe ride home’ from which the district court concluded that the

 officers ‘were not investigating a crime.’ . . . There is no clear error here[.]”).

         Green argues there are six key facts which undermine the United States’ argument that

 the community-caretaking exception applies to the case at hand. They are:

         1. Colyer and Kirstein allowed the subject vehicle to remain with lights on and
            engines running for approximately three hours before actually approaching the
            vehicle;
         2. Prior to Colyer’s entry into the vehicle, Kirstein saw a firearm in the backseat
            of the vehicle and notified Colyer of its presence;
         3. The reports prepared by Colyer and Kirstein in this matter, which were
            completed within a day of the incident, failed to mention that the purpose for
            entering the vehicle was for the health and well-being of the Defendant;
         4. Officer Colyer falsely stated in his report that the Defendant initially opened
            the door, which lead to the search of the vehicle;
         5. Colyer and Kirstein were also concerned for their own personal safety due to
            the presence of a gun; and

                                                    4
Case: 5:19-cr-00153-GFVT-MAS Doc #: 45 Filed: 05/27/20 Page: 5 of 6 - Page ID#: 268




         6. The Officers never called the EMT at any time prior to entry into the vehicle
            between 2 a.m. or 5 a.m.

 [R. 44 at 5 (internal citations to record omitted).] Green argues that these facts, collectively,

 undermine Officer Colyer and Officer Kirstein’s credibility, and therefore the Court should not

 rely on their testimony on the suppression issue. Green further argues that the Officers’

 knowledge of the gun, failure to investigate when they first noticed the Pontiac around 2:00 a.m.,

 and failure to call EMT at any time demonstrate they were not operating in a caretaking capacity

 in their dealings with Green.

         These arguments are not persuasive. First, no ill-intent can be inferred from the fact

 Officers Colyer and Kirstein did not approach Green’s Pontiac until they realized it had been

 sitting there several hours. There is nothing unusual about a car sitting in a parking lot with its

 lights on, but it is quite unusual to remain parked this way for hours on end. Second, there is no

 basis in law for Green’s argument that, at the moment Officers Colyer and Kirstein noticed a

 firearm in the backseat, their community caretaking purpose evaporated. Third, Green is correct

 the reports did not mention the reason for approaching the car. [See R. 28-1; R. 28-2.] However,

 the reports describe seeing the car on two instances several hours apart, and describe being

 unable to awake Green. The fact that the report does not explicitly state the officers approached

 to check on Green’s “health and well-being” does not mean it wasn’t so.1 Fourth, Green is again

 correct that Colyer’s report inaccurately says Green opened the car door, when in fact it was

 Colyer. But who opened the door informs whether there was a warrantless search of the vehicle,

 not Colyer’s motive in approaching the car. The United States concedes that Officer Colyer’s

 action of opening Green’s car door constituted a search. Finally, body camera evidence from


 1
   The reports are silent as to the officers’ motivation for approaching Green’s vehicle. They state neither
 investigatory nor caretaking intention. Green would have the Court assume, then, that Officer Colyer’s intent was
 investigatory. The Court declines. The reports do not explicitly speak to intent one way or the other.

                                                          5
Case: 5:19-cr-00153-GFVT-MAS Doc #: 45 Filed: 05/27/20 Page: 6 of 6 - Page ID#: 269




 Officer Colyer shows that Officer Colyer tried to awaken Green for fifty-five seconds before

 finally opening the car door. True, Officer Colyer could have used that time to summon

 emergency services instead, but it was also “reasonable under the circumstances” to continue to

 try and rouse Green.

        Ultimately, Officer Colyer and Officer Kirstein’s actions were reasonable under the

 circumstances. When knocking on the door failed to wake Green and Officer Colyer began to

 suspect an overdose, opening the car door and attempting further to wake Green was a

 reasonable action to undertake. The facts cited by Green do not persuade the Court that the

 community-caretaker exception to the warrant requirement is inapplicable here. And Judge

 Stinnett’s observation regarding the effect of excluding the evidence collected in this case is

 well-taken: “accepting Green’s argument could inadvertently deter law enforcement form

 provided life-saving assistance to those who need it.” [R. 43 at 7.]

                                                 III

        Accordingly, and the Court being sufficiently advised, it is hereby ORDERED as that

 Defendant Draven Green’s Objections [R. 44] are OVERRULED. Judge Stinnett’s

 Recommended Disposition [R. 43] is ADOPTED.

        This 27th day of May, 2020.




                                                  6
